Citation Nr: 1643984	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the bilateral shoulders.

2. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to February 1971 and from December 1972 to June 1979, including service in the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  These claims are now in the jurisdiction of the Montgomery, Alabama RO.

This case was previously before the Board in February 2015, when it was remanded for further development, to specifically include obtaining opinions with respect to the Veteran's shoulder and unemployability claims.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that a January 2016 rating decision denied service connection for sleep apnea.  The Veteran submitted a timely notice of disagreement as to this decision on the appropriate form.  Given the relatively recent receipt of the notice of disagreement, the Board finds that a remand for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) is not warranted at this time.

The issue of entitlement to TDIU on both a schedular and extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's bilateral shoulder disability is not shown to have had its onset in service, to have been manifested to a compensable degree within one year of service separation, or to otherwise be the result of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In January 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in September 2013 and a VA expert medical opinion in May 2015.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302   (1999). This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  
 
Facts and Analysis

The Veteran seeks service connection for a bilateral shoulder disability that he asserts was caused by the strenuous nature of his duties during military service.  The Veteran's service treatment records show that he was treated on one occasion in service in March 1979 for a complaint of right shoulder pain after falling onto his shoulder.  The Veteran had symptoms of shoulder pain with movement and pain in his side with deep breathing.  X-rays of his chest and shoulder were normal and the Veteran refused the recommended treatment of aspirin for the pain.  His separation examination in June 1979 showed normal objective findings and the Veteran denied shoulder problems in the accompanying report of medical history.

Post-service, the Veteran sought treatment for bilateral shoulder pain in November 2006 that had its onset during heavy lifting on his job.  Medical treatment was obtained as part of a worker's compensation claim and X-rays showed significant osteoarthritis in both shoulders.  The Veteran had reduced range of motion in both shoulders with pain on some motion; the doctor diagnosed bilateral shoulder sprains and osteoarthritis.  The treating provider at that time included a statement that his treatment and resulting disability were due to the November 2006 industrial accident.

In a written statement submitted in March 2010, the Veteran asserted that, though he had never sought treatment for shoulder problems in service, he had engaged in much the same types of work in service for twenty years as he did after service separation.  Specifically, he noted that in 1969 and 1970 he was involved in loading and unloading heavy mine-sweeping gear onto helicopters.  He stated that on two occasions he had suffered shoulder strains but had not sought treatment, figuring the pain would eventually subside.  He further stated that since he is not a doctor he does not know if those incidents caused his current shoulder disability, but he felt it was possible that they had.

Shoulder X-rays dated in September 2013 show evidence of osteoarthritic changes in both acromioclavicular joints and degenerative joint space narrowing bilaterally.

At the September 2013 VA examination, the Veteran reported that he was first diagnosed with osteoarthritis in his shoulders in the 2000s after he started to have issues with bilateral shoulder pain.  He reported that he had worked in many physical occupations after service and at the time his pain began he was involved in carrying heavy fuel hoses.  Physical examination showed evidence of restricted range of motion due to pain and diagnostic testing indicative of injuries to the acromioclavicular joints.  The examiner offered the opinion that the Veteran's current bilateral shoulder disability was not caused by his military service because there was no evidence of shoulder problems in service or for decades after service separation, during which time he was involved in a great deal of physical labor.  In addition, the examiner noted that the extent of the Veteran's bilateral shoulder condition was very consistent with his age.  

The May 2015 VA expert medical opinion addressed the question of the similarity of the Veteran's work duties in service and after service and whether that had any impact on the question of service connection.  The examiner offered the opinion, based on the complete medical record, that the Veteran's current bilateral shoulder disability was not incurred in or caused by service.  Specifically, the examiner noted that the injury to the Veteran's shoulder in service and his two motor vehicle accidents that caused fractured lumbar vertebrae did not cause the Veteran's current bilateral shoulder disability.  The examiner noted that at service separation in June 1979, there was no mention of any shoulder pain or shoulder disability.  Rather the first mention of shoulder disability was in 2006 when the Veteran sought treatment for shoulder pain and was diagnosed with osteoarthritis.  The examiner acknowledged that there were similarities between duties performed in service and those as a civilian in that both were physically demanding.  However, given that the Veteran did not begin to experience shoulder pain until about twenty five years after service separation, and there was no indication that he had any chronic shoulder disability in service, the examiner did not believe the current disability was caused by service.  

The evidence set forth above demonstrates that the Veteran has a current disability of the bilateral shoulders.  The evidence also shows that the Veteran sustained a single injury to one shoulder in service in 1979, which the Board finds was acute and transitory and resolved prior to service separation.  In so finding, the Board notes the absence of subsequent complaints and, more significantly, the normal findings and lack of complaints upon examination for discharge.

The Board finds that there is no evidence linking the Veteran's current bilateral shoulder disability to his service, to include the shoulder injury in service, two motor vehicle accidents in service, and the duties performed by the Veteran, including heavy lifting.  In drawing this conclusion, the Board relies on the fact that the Veteran's first complaints of shoulder pain occurred some twenty-five years after service separation, and that he engaged in a civilian career that also included heavy lifting during those interim years.  To the extent he is claiming to have experienced continuous shoulder symptoms since service, the Board finds this not credible.  Again, the findings on separation examination were normal and the Veteran denied relevant complaints at that time.  This strongly suggests that the prior should complaints had resolved by the time of his discharge from service.  Moreover, when he first sought treatment in 2006 he did not endorse a history of symptoms dating back to service.  Finally, he clearly stated to the VA examiner in 2013 that his shoulder problems began in the 2000s.  Overall, the weight of the evidence is against a finding of continuity of symptomatology, either based on the documented treatment reports or the lay evidence of record.

The Board acknowledges the diagnosis of degenerative changes and notes that arthritis is a chronic disease for which service connection can be awarded solely based on evidence of continuous symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As explained above, however, the lay evidence is not deemed credible on the issue of continuity of symptomatology and thus an award of service connection on this basis is not warranted here.

Service connection is also not warranted based on competent medical evidence.  
Indeed, the September 2013 VA examiner offered the opinion that the Veteran's bilateral shoulder disability was not due to his service and noted that the extent of his osteoarthritis was consistent with his age.  The May 2015 VA examiner likewise offered the opinion that the Veteran's bilateral shoulder disability was not due to his service, in spite of the fact that he had similar types of occupational duties in service as in his post-service occupations.  Notably, the Veteran has not provided any competent medical opinion to the contrary.  Rather, the only private medical opinion with respect to the causation of the Veteran's bilateral shoulder disability was that offered in 2006 attributing it to a workmen's compensation injury.

The Board acknowledges the Veteran's sincere belief that the similarities between his duties in service and those after service are indicative that his bilateral shoulder arthritis had its onset in service.  However, as the Veteran acknowledged, he is not a doctor and does not have the required medical training or expertise to offer an opinion as to causation of the disability.  The VA examiners of record do have the requisite expertise and have both offered opinions that the Veteran's bilateral shoulder disability was not due to service.

The Board also acknowledges that arthritis is a disability for which presumptive service connection is possible if it is manifested to a compensable degree within one year of service separation.  38 C.F.R. §§ 3.307, 3.309.  However, as discussed above, the Veteran's bilateral shoulder arthritis was not manifested at all until some twenty-five years after service separation.  Therefore, this basis for service connection is not satisfied. 

In light of the considerations set forth above, the Board finds that the criteria for service connection for a bilateral shoulder disability have not been met.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran also seeks entitlement to TDIU, to include on an extraschedular basis.  At present, he is service-connected for a low back disability, rated as 40 percent disabling, and bilateral hearing loss and tinnitus, each rated as 10 percent disabling, with a combined disability rating of 50 percent.  (He is also service-connected for allergic rhinitis and hiatal hernia, both of which are rated as noncompensable or 0 percent disabling.)  As such, he does not meet the threshold criteria for schedular TDIU, which requires that there be a disability rated as at least 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, the Veteran may still be entitled to TDIU on an extraschedular basis if the evidence shows that he is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  When determining employability, VA is required to consider the Veteran's disability picture in light of his prior work history and education, such that he must be found able to perform employment consistent with his work history, skills, and education.  38 C.F.R. § 4.16(b).

In this instance, the Board notes that the Veteran's service-connected disabilities of low back disability and hearing loss with tinnitus impact his ability to engage in jobs other than sedentary work and his hearing loss and tinnitus would impact his ability to interact with the public or co-workers in certain environments.  Consideration does not appear to have been given with regard to the Veteran's lengthy work history in physically demanding labor such as the maintenance of aircraft, which requires overhead work, and other duties such as heavy lifting.  The VA examiner has offered the opinion that the Veteran is not capable of engaging in heavy lifting or overhead lifting, should not be required to sit or stand for long periods, and is limited to sedentary-type work.  These restrictions would appear to foreclose the types of employment which the Veteran is equipped to perform based on his education and work history.  As such, the Board finds that referral of the Veteran's claim of entitlement to TDIU to the Director of Compensation for consideration on an extraschedular basis is warranted here.
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the question of entitlement to TDIU on an extraschedular basis to the Director of Compensation for an opinion.  Include a list of the Veteran's service connected disabilities, the restrictions on employment described by the VA examiners, and information regarding the Veteran's education and employment history.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


